Reasons for allowance
The following is an examiner’s statement of reasons for allowance: After reviewing priority applications 62/421,694 and 62/438,681 of Wong US 2018/0136225 ,the argument by applicant that paragraphs 0026-0033 are completely absent from the priority applications is found persuasive. Particularly the argument that such disclosures which the Examiner has cited as being the sole portions of Wong et al. relevant to its Alleged Teachings 3, 4, and 6 — are entitled only to Wong et al.’s November 14, 2017, filing date. Stripped of such disclosures, the residue taught by Wong et al. fails to place the public in possession of the remaining teachings cited by the Examiner. For example, Paragraph [0018], the remaining portion of Wong et al. that is alleged to be relevant to Alleged Teachings 1, 2, and 5, teaches the use of the NS5 protein to detect the presence of anti- Zika antibodies, but does not teach testing a sample from the subject for IgM antibodies that bind to NS1 or the testing of the sample for IgG antibodies that bind to NS1 (Wong ef al, Alleged Teaching 2). Nor does it teach that IgM are produced sooner and may signify a more recent infection, whereas IgG may signify less recent exposure (Wong ef al. Alleged Teaching 5). Paragraphs [0049]-[0050] merely discloses that studies were performed on serum specimens, and that positive and negative controls may be performed. Paragraph [0059] merely discloses that a mixture of seven antigen-conjugated beads were reacted with patient serum and quantified by anti- human immunoglobulins reactive with IgG, IgM, and IgA, using a red fluorescent phycoerythrin. Such disclosures fail to render the presently claimed invention obvious (Wong ef al. Alleged Teachings 7-9).  Thus, the rejections based on Wong et al have been withdrawn.  Further, the additional elements of contacting a first portion of the sample with beads that are coated with IgM binding molecules; conducting immunoassay using the ZIkv NS1 protein protein as a detection reagent and contacting a second portion of the sample with beads that are coated with IgG binding molecules; conducting immunoassay using the ZIkv NS1 protein protein as a detection reagent adds significantly more to the claims and therefore the claims are patent eligible.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY W COUNTS whose telephone number is (571)272-0817. The examiner can normally be reached M-F 7:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GARY COUNTS/           Primary Examiner, Art Unit 1641